DETAILED ACTION
Note: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s arguments filed in the reply on February 15, 2022 were received and fully considered. Claims 1, 13, and 16 were amended. Claims 19 and 20 are new. Please see corresponding rejection headings and response to arguments section below for more detail.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on February 15, 2022 has been entered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 4-13, and 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) as a whole, 
Regarding claim 1, the claim recites a measuring apparatus. Thus, the claim is directed to a machine, which is one of the statutory categories of invention.
The claim is then analyzed to determine whether it is directed to any judicial exception. The following limitations set forth a judicial exception: 
“...estimate a third blood pressure value based on a ratio relating the first, second, and third blood pressure values...wherein the ratio is calculated based on a shape of the measured pulse wave, wherein the ratio is between a first difference and a second difference, the first difference being a difference between a diastolic blood pressure mean and a mean arterial blood pressure, and the second difference being a difference between a systolic blood pressure and the mean arterial blood pressure.”

These limitations describes a mathematical calculation and/or mental process. Further, the limitations are capable of being performed mentally by looking at measurements and making a mental assessment.
Next, the claim as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure that the claim amounts to significantly more than the exception. Besides the mathematical calculation and/or mental process, the claim recites the following additional limitations: 
“...at least one processor and memory configured to: measure first and second blood pressure values of a subject, and cause a predetermined pressure to be applied to a predetermined portion of the subject during measurement of the pulse wave... and wherein the applied predetermined pressure is equal to or greater than a venous pressure and less than the diastolic pressure, and is applied by a blood pressure cuff.”

These additional limitations do not integrate the judicial exception into a practical application. Rather, the additional limitations are each recited at a high level of 
Furthermore, the additional limitations do not add significantly more to the judicial exception as they amount to conventional blood pressure measurement techniques, i.e. utilizing a generically recited blood pressure cuff to apply pressure during pulse wave measurement.
Independent claim 13 recites mirrored limitations in method-clam form and is also not patent eligible for substantially similar reasons.
Dependent claims 4-12 and 15-20 also fail to add something more to the abstract independent claims as they merely further limit the abstract idea.
Therefore, claims 1, 4-13, and 15-20 are not patent eligible under 35 USC 101.

Response to Arguments
Applicant's arguments filed with respect to the 35 USC 101 rejections raised in the previous office action have been fully considered, but they are not persuasive. Applicant appears to argue that the current amendment (the applied predetermined pressure is equal to or greater than a venous pressure and less than the diastolic blood pressure, and is applied by a blood pressure cuff) recites an improvement that integrates the identified judicial exception into a practical application. Examiner respectfully disagrees and argues that utilizing a generically recited “blood pressure cuff” to apply pressure (albeit, more specific range of pressure) does not integrate the judicial exception into a practical application. Rather, it is widely known to apply lower Berkheimer. For these reasons, Examiner maintains that the claimed invention, as currently amended, recites an abstract idea that is not integrated into a practical application. Please see corresponding rejection heading above for more detail.

Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent No. 4677984
US PG Pub. No. 2004/0077955
US PG Pub. No. 2010/0160854

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PUYA AGAHI whose telephone number is (571)270-1906. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on 5712727540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PUYA AGAHI/Primary Examiner, Art Unit 3791